One Hundred Tenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eightS. 3325IN THE SENATE OF THE UNITED
		  STATESAN ACTTo enhance remedies for violations of
		  intellectual property laws, and for other purposes.1.Short title; table of
			 contents(a)Short
			 titleThis Act may be cited
			 as the Prioritizing Resources and
			 Organization for Intellectual Property Act of
			 2008.(b)Table of
			 contentsThe table of
			 contents is as follows:Sec. 1. Short title; table of contents.Sec. 2. Reference.Sec. 3. Definition.TITLE I—Enhancements to Civil Intellectual Property
				LawsSec. 101. Registration of claim.Sec. 102. Civil remedies for infringement.Sec. 103. Treble damages in counterfeiting cases.Sec. 104. Statutory damages in counterfeiting
				cases.Sec. 105. Importation and exportation.TITLE II—Enhancements to Criminal Intellectual Property
				LawsSec. 201. Criminal copyright infringement.Sec. 202. Trafficking in counterfeit labels, illicit labels, or
				counterfeit documentation or packaging for works that can be
				copyrighted.Sec. 203. Unauthorized fixation.Sec. 204. Unauthorized recording of motion
				pictures.Sec. 205. Trafficking in counterfeit goods or
				services.Sec. 206. Forfeiture, destruction, and restitution.Sec. 207. Forfeiture under Economic Espionage Act.Sec. 208. Criminal infringement of a copyright.Sec. 209. Technical and conforming amendments.TITLE III—Coordination and strategic planning of Federal effort
				against counterfeiting and infringementSec. 301. Intellectual Property Enforcement
				Coordinator.Sec. 302. Definition.Sec. 303. Joint strategic plan.Sec. 304. Reporting.Sec. 305. Savings and repeals.Sec. 306. Authorization of appropriations.TITLE IV—Department of Justice ProgramsSec. 401. Local law enforcement grants.Sec. 402. Improved investigative and forensic resources for
				enforcement of laws related to intellectual property crimes.Sec. 403. Additional funding for resources to investigate and
				prosecute intellectual property crimes and other criminal activity involving
				computers.Sec. 404. Annual reports.TITLE V—MiscellaneousSec. 501. GAO study on protection of intellectual property of
				manufacturers.Sec. 502. GAO audit and report on nonduplication and
				efficiency.Sec. 503. Sense of Congress.2.ReferenceAny reference in this Act to the
			 Trademark Act of 1946 refers to the Act entitled An Act
			 to provide for the registration of trademarks used in commerce, to carry out
			 the provisions of certain international conventions, and for other
			 purposes, approved July 5, 1946 (15 U.S.C. 1051 et seq.).3.DefinitionIn this Act, the term United States
			 person means—(1)any United States
			 resident or national,(2)any domestic
			 concern (including any permanent domestic establishment of any foreign
			 concern), and(3)any foreign
			 subsidiary or affiliate (including any permanent foreign establishment) of any
			 domestic concern that is controlled in fact by such domestic concern,except that
			 such term does not include an individual who resides outside the United States
			 and is employed by an individual or entity other than an individual or entity
			 described in paragraph (1), (2), or (3).IEnhancements to
			 Civil Intellectual Property Laws101.Registration
			 of claim(a)Limitation to
			 civil actions; harmless errorSection 411 of title 17, United
			 States Code, is amended—(1)in the section
			 heading, by inserting civil before infringement;(2)in subsection
			 (a)—(A)in the first
			 sentence, by striking no action and inserting no civil
			 action; and(B)in the second
			 sentence, by striking an action and inserting a civil
			 action;(3)by redesignating
			 subsection (b) as subsection (c);(4)in subsection
			 (c), as so redesignated by paragraph (3), by striking 506 and sections
			 509 and and inserting 505 and section; and(5)by inserting
			 after subsection (a) the following:(b)(1)A certificate of
				registration satisfies the requirements of this section and section 412,
				regardless of whether the certificate contains any inaccurate information,
				unless—(A)the inaccurate information was
				included on the application for copyright registration with knowledge that it
				was inaccurate; and(B)the inaccuracy of the information, if
				known, would have caused the Register of Copyrights to refuse
				registration.(2)In any case in which inaccurate
				information described under paragraph (1) is alleged, the court shall request
				the Register of Copyrights to advise the court whether the inaccurate
				information, if known, would have caused the Register of Copyrights to refuse
				registration.(3)Nothing in this subsection shall
				affect any rights, obligations, or requirements of a person related to
				information contained in a registration certificate, except for the institution
				of and remedies in infringement actions under this section and section
				412..(b)Technical and
			 conforming amendments(1)Section 412 of
			 title 17, United States Code, is amended by striking 411(b) and
			 inserting 411(c).(2)The item relating
			 to section 411 in the table of sections for chapter 4 of title 17, United
			 States Code, is amended to read as follows:Sec. 411. Registration and
				civil infringement
				actions..102.Civil remedies
			 for infringement(a)In
			 generalSection 503(a) of title 17, United States Code, is
			 amended to read as follows:(a)(1)At any time while an
				action under this title is pending, the court may order the impounding, on such
				terms as it may deem reasonable—(A)of all copies or phonorecords claimed
				to have been made or used in violation of the exclusive right of the copyright
				owner;(B)of all plates, molds, matrices,
				masters, tapes, film negatives, or other articles by means of which such copies
				of phonorecords may be reproduced; and(C)of records documenting the
				manufacture, sale, or receipt of things involved in any such violation,
				provided that any records seized under this subparagraph shall be taken into
				the custody of the court.(2)For impoundments of records ordered
				under paragraph (1)(C), the court shall enter an appropriate protective order
				with respect to discovery and use of any records or information that has been
				impounded. The protective order shall provide for appropriate procedures to
				ensure that confidential, private, proprietary, or privileged information
				contained in such records is not improperly disclosed or used.(3)The relevant provisions of paragraphs
				(2) through (11) of section 34(d) of the Trademark Act (15 U.S.C. 1116(d)(2)
				through (11)) shall extend to any impoundment of records ordered under
				paragraph (1)(C) that is based upon an ex parte application, notwithstanding
				the provisions of rule 65 of the Federal Rules of Civil Procedure. Any
				references in paragraphs (2) through (11) of section 34(d) of the Trademark Act
				to section 32 of such Act shall be read as references to section 501 of this
				title, and references to use of a counterfeit mark in connection with the sale,
				offering for sale, or distribution of goods or services shall be read as
				references to infringement of a
				copyright..(b)Protective
			 order for seized recordsSection 34(d)(7) of the Trademark Act
			 (15 U.S.C. 1116(d)(7)) is amended to read as follows:(7)Any materials
				seized under this subsection shall be taken into the custody of the court. For
				seizures made under this section, the court shall enter an appropriate
				protective order with respect to discovery and use of any records or
				information that has been seized. The protective order shall provide for
				appropriate procedures to ensure that confidential, private, proprietary, or
				privileged information contained in such records is not improperly disclosed or
				used..103.Treble damages
			 in counterfeiting casesSection 35(b) of the Trademark Act of 1946
			 (15 U.S.C. 1117(b)) is amended to read as follows:(b)In assessing damages under subsection (a)
				for any violation of section 32(1)(a) of this Act or section 220506 of title
				36, United States Code, in a case involving use of a counterfeit mark or
				designation (as defined in section 34(d) of this Act), the court shall, unless
				the court finds extenuating circumstances, enter judgment for three times such
				profits or damages, whichever amount is greater, together with a reasonable
				attorney's fee, if the violation consists of—(1)intentionally using a mark or designation,
				knowing such mark or designation is a counterfeit mark (as defined in section
				34(d) of this Act), in connection with the sale, offering for sale, or
				distribution of goods or services; or(2)providing goods or
				services necessary to the commission of a violation specified in paragraph (1),
				with the intent that the recipient of the goods or services would put the goods
				or services to use in committing the violation.In such a
				case, the court may award prejudgment interest on such amount at an annual
				interest rate established under section 6621(a)(2) of the Internal Revenue Code
				of 1986, beginning on the date of the service of the claimant’s pleadings
				setting forth the claim for such entry of judgment and ending on the date such
				entry is made, or for such shorter time as the court considers
				appropriate..104.Statutory
			 damages in counterfeiting casesSection 35(c) of the Trademark Act of 1946
			 (15 U.S.C. 1117) is amended—(1)in paragraph
			 (1)—(A)by striking
			 $500 and inserting $1,000; and(B)by striking
			 $100,000 and inserting $200,000; and(2)in paragraph (2),
			 by striking $1,000,000 and inserting
			 $2,000,000.105.Importation and
			 exportation(a)In
			 generalThe heading for chapter 6 of title 17, United States
			 Code, is amended to read as follows:6Manufacturing
				requirements, importation, and
				exportation.(b)Amendment on
			 exportationSection 602(a) of title 17, United States Code, is
			 amended—(1)by redesignating
			 paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and
			 moving such subparagraphs 2 ems to the right;(2)by striking (a) and
			 inserting(a)
			 Infringing Importation or
			 Exportation.—(1)Importation;(3)by striking
			 This subsection does not apply to—  and inserting the
			 following:(2)Importation or
				exportation of infringing itemsImportation into the United States or
				exportation from the United States, without the authority of the owner of
				copyright under this title, of copies or phonorecords, the making of which
				either constituted an infringement of copyright, or which would have
				constituted an infringement of copyright if this title had been applicable, is
				an infringement of the exclusive right to distribute copies or phonorecords
				under section 106, actionable under sections 501 and 506.(3)ExceptionsThis
				subsection does not apply
				to—;(4)in paragraph
			 (3)(A) (as redesignated by this subsection) by inserting or
			 exportation after importation; and(5)in paragraph (3)(B) (as redesignated by
			 this subsection)—(A)by striking
			 importation, for the private use of the importer and inserting
			 importation or exportation, for the private use of the importer or
			 exporter; and(B)by inserting or departing from the
			 United States after United States.(c)Conforming
			 amendments(1)Section 602 of title 17,
			 United States Code, is further amended—(A)in the section heading, by inserting
			 or
			 exportation after importation; and(B)in subsection (b)—(i)by striking (b) In a
			 case and inserting (b)
			 Import
			 prohibition.—In a case;(ii)by striking the United States
			 Customs Service and inserting United States Customs and Border
			 Protection; and(iii)by striking the Customs
			 Service and inserting United States Customs and Border
			 Protection.(2)Section 601(b)(2) of title 17, United
			 States Code, is amended by striking the United States Customs
			 Service and inserting United States Customs and Border
			 Protection.(3)The item relating to chapter 6 in the
			 table of chapters for title 17, United States Code, is amended to read as
			 follows:6. Manufacturing Requirements,
				Importation, and
				Exportation ........ 601.IIEnhancements to
			 Criminal Intellectual Property Laws201.Criminal
			 copyright infringement(a)Forfeiture and
			 destruction; restitutionSection 506(b) of title 17, United
			 States Code, is amended to read as follows:(b)Forfeiture,
				destruction, and restitutionForfeiture, destruction, and
				restitution relating to this section shall be subject to section 2323 of title
				18, to the extent provided in that section, in addition to any other similar
				remedies provided by
				law..(b)Seizures and
			 forfeitures(1)RepealSection
			 509 of title 17, United States Code, is repealed.(2)Technical and
			 conforming amendmentThe table of sections for chapter 5 of title
			 17, United States Code, is amended by striking the item relating to section
			 509.202.Trafficking in
			 counterfeit labels, illicit labels, or counterfeit documentation or packaging
			 for works that can be copyrightedSection 2318 of title 18, United States
			 Code, is amended—(1)in subsection
			 (a)—(A)by redesignating
			 subparagraphs (A) through (G) as clauses (i) through (vii),
			 respectively;(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and(C)by striking
			 Whoever and inserting (1) Whoever;(2)by amending
			 subsection (d) to read as follows:(d)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and
				restitution relating to this section shall be subject to section 2323, to the
				extent provided in that section, in addition to any other similar remedies
				provided by law.;
				and(3)by striking
			 subsection (e) and redesignating subsection (f) as subsection (e).203.Unauthorized
			 fixation(a)Section 2319A(b)
			 of title 18, United States Code, is amended to read as follows:(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and
				restitution relating to this section shall be subject to section 2323, to the
				extent provided in that section, in addition to any other similar remedies
				provided by
				law..(b)Section 2319A(c)
			 of title 18, United States Code, is amended by striking the second sentence and
			 inserting: The Secretary of Homeland Security shall issue regulations by
			 which any performer may, upon payment of a specified fee, be entitled to
			 notification by United States Customs and Border Protection of the importation
			 of copies or phonorecords that appear to consist of unauthorized fixations of
			 the sounds or sounds and images of a live musical performance..204.Unauthorized
			 recording of motion picturesSection 2319B(b) of title 18, United States
			 Code, is amended to read as follows:(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and
				restitution relating to this section shall be subject to section 2323, to the
				extent provided in that section, in addition to any other similar remedies
				provided by
				law..205.Trafficking in
			 counterfeit goods or services(a)In
			 generalSection 2320 of title 18, United States Code, is
			 amended—(1)in subsection
			 (a)—(A)by striking
			 Whoever and inserting
			 Offense.—(1)In
				generalWhoever;;(B)by moving the
			 remaining text 2 ems to the right; and(C)by adding at the
			 end the following:(2)Serious bodily
				harm or death(A)Serious bodily
				harmIf the offender knowingly or recklessly causes or attempts
				to cause serious bodily injury from conduct in violation of paragraph (1), the
				penalty shall be a fine under this title or imprisonment for not more than 20
				years, or both.(B)DeathIf
				the offender knowingly or recklessly causes or attempts to cause death from
				conduct in violation of paragraph (1), the penalty shall be a fine under this
				title or imprisonment for any term of years or for life, or
				both.;
				and(2)by adding at the
			 end the following:(h)Transshipment
				and exportationNo goods or services, the trafficking in of which
				is prohibited by this section, shall be transshipped through or exported from
				the United States. Any such transshipment or exportation shall be deemed a
				violation of section 42 of an Act to provide for the registration of trademarks
				used in commerce, to carry out the provisions of certain international
				conventions, and for other purposes, approved July 5, 1946 (commonly referred
				to as the Trademark Act of 1946 or the Lanham
				Act)..(b)Forfeiture and
			 destruction of property; restitutionSection 2320(b) of title 18,
			 United States Code, is amended to read as follows:(b)Forfeiture and
				destruction of property; restitutionForfeiture, destruction, and
				restitution relating to this section shall be subject to section 2323, to the
				extent provided in that section, in addition to any other similar remedies
				provided by
				law..206.Forfeiture,
			 destruction, and restitution(a)In
			 generalChapter 113 of title
			 18, United States Code, is amended by adding at the end the following:2323.Forfeiture,
				destruction, and restitution(a)Civil
				forfeiture(1)Property
				subject to forfeitureThe following property is subject to
				forfeiture to the United States Government:(A)Any article, the
				making or trafficking of which is, prohibited under section 506 of title 17, or
				section 2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of this title.(B)Any property
				used, or intended to be used, in any manner or part to commit or facilitate the
				commission of an offense referred to in subparagraph (A).(C)Any property
				constituting or derived from any proceeds obtained directly or indirectly as a
				result of the commission of an offense referred to in subparagraph (A).(2)ProceduresThe
				provisions of chapter 46 relating to civil forfeitures shall extend to any
				seizure or civil forfeiture under this section. For seizures made under this
				section, the court shall enter an appropriate protective order with respect to
				discovery and use of any records or information that has been seized. The
				protective order shall provide for appropriate procedures to ensure that
				confidential, private, proprietary, or privileged information contained in such
				records is not improperly disclosed or used. At the conclusion of the
				forfeiture proceedings, unless otherwise requested by an agency of the United
				States, the court shall order that any property forfeited under paragraph (1)
				be destroyed, or otherwise disposed of according to law.(b)Criminal
				forfeiture(1)Property
				subject to forfeitureThe court, in imposing sentence on a person
				convicted of an offense under section 506 of title 17, or section 2318, 2319,
				2319A, 2319B, or 2320, or chapter 90, of this title, shall order, in addition
				to any other sentence imposed, that the person forfeit to the United States
				Government any property subject to forfeiture under subsection (a) for that
				offense.(2)Procedures(A)In
				generalThe forfeiture of property under paragraph (1), including
				any seizure and disposition of the property and any related judicial or
				administrative proceeding, shall be governed by the procedures set forth in
				section 413 of the Comprehensive Drug Abuse Prevention and Control Act of 1970
				(21 U.S.C. 853), other than subsection (d) of that section.(B)DestructionAt
				the conclusion of the forfeiture proceedings, the court, unless otherwise
				requested by an agency of the United States shall order that any—(i)forfeited article
				or component of an article bearing or consisting of a counterfeit mark be
				destroyed or otherwise disposed of according to law; and(ii)infringing items
				or other property described in subsection (a)(1)(A) and forfeited under
				paragraph (1) of this subsection be destroyed or otherwise disposed of
				according to law.(c)RestitutionWhen
				a person is convicted of an offense under section 506 of title 17 or section
				2318, 2319, 2319A, 2319B, or 2320, or chapter 90, of this title, the court,
				pursuant to sections 3556, 3663A, and 3664 of this title, shall order the
				person to pay restitution to any victim of the offense as an offense against
				property referred to in section 3663A(c)(1)(A)(ii) of this
				title..(b)Technical and
			 conforming amendmentThe table of sections for chapter 113 of
			 title 18, United States Code, is amended by adding at the end the
			 following:Sec. 2323. Forfeiture,
				destruction, and
				restitution..207.Forfeiture
			 under economic espionage ActSection 1834 of title 18, United States
			 Code, is amended to read as follows:1834.Criminal
				forfeitureForfeiture,
				destruction, and restitution relating to this chapter shall be subject to
				section 2323, to the extent provided in that section, in addition to any other
				similar remedies provided by
				law..208.Criminal
			 infringement of a copyrightSection 2319 of title 18, United States
			 Code, is amended—(1)in subsection
			 (b)(2)—(A)by inserting
			 is a felony and after offense the first place
			 such term appears; and(B)by striking
			 paragraph (1) and inserting subsection
			 (a);(2)in subsection
			 (c)(2)—(A)by inserting is a felony and
			 after offense the first place such term appears; and(B)by striking
			 paragraph (1) and inserting subsection
			 (a);(3)in subsection
			 (d)(3)—(A)by inserting is a felony and
			 after offense the first place such term appears; and(B)by inserting
			 under subsection (a) before the semicolon; and(4)in subsection (d)(4), by inserting
			 is a felony and after offense the first place
			 such term appears.209.Technical and
			 conforming amendments(a)Amendments to
			 title 17, United States code(1)Section 109
			 (b)(4) of title 17, United States Code, is amended by striking 505, and
			 509 and inserting and 505.(2)Section 111 of
			 title 17, United States Code, is amended—(A)in subsection
			 (b), by striking and 509;(B)in subsection
			 (c)—(i)in
			 paragraph (2), by striking and 509;(ii)in
			 paragraph (3), by striking sections 509 and 510 and inserting
			 section 510; and(iii)in paragraph
			 (4), by striking and section 509; and(C)in subsection
			 (e)—(i)in
			 paragraph (1), by striking sections 509 and 510 and inserting
			 section 510; and(ii)in
			 paragraph (2), by striking and 509.(3)Section 115(c) of
			 title 17, United States Code, is amended—(A)in paragraph
			 (3)(G)(i), by striking and 509; and(B)in paragraph (6),
			 by striking and 509.(4)Section 119(a) of
			 title 17, United States Code, is amended—(A)in paragraph (6),
			 by striking sections 509 and 510 and inserting section
			 510;(B)in paragraph
			 (7)(A), by striking and 509;(C)in paragraph (8),
			 by striking and 509; and(D)in paragraph
			 (13), by striking and 509.(5)Section 122 of
			 title 17, United States Code, is amended—(A)in subsection
			 (d), by striking and 509;(B)in subsection
			 (e), by striking sections 509 and 510 and inserting
			 section 510; and(C)in subsection
			 (f)(1), by striking and 509.(6)Section 411(b) of
			 title 17, United States Code, is amended by striking sections 509 and
			 510 and inserting section 510.(b)Other
			 amendmentsSection 596(c)(2)(c) of the Tariff Act of 1950 (19
			 U.S.C. 1595a(c)(2)(c)) is amended by striking or 509.IIICoordination
			 and strategic planning of Federal effort against counterfeiting and
			 infringement301.Intellectual
			 property enforcement coordinator(a)Intellectual
			 Property Enforcement CoordinatorThe President shall appoint, by
			 and with the advice and consent of the Senate, an Intellectual Property
			 Enforcement Coordinator (in this title referred to as the IPEC)
			 to serve within the Executive Office of the President. As an exercise of the
			 rulemaking power of the Senate, any nomination of the IPEC submitted to the
			 Senate for confirmation, and referred to a committee, shall be referred to the
			 Committee on the Judiciary.(b)Duties of
			 IPEC(1)In
			 generalThe IPEC shall—(A)chair the
			 interagency intellectual property enforcement advisory committee established
			 under subsection (b)(3)(A);(B)coordinate the
			 development of the Joint Strategic Plan against counterfeiting and infringement
			 by the advisory committee under section 303;(C)assist, at the
			 request of the departments and agencies listed in subsection (b)(3)(A), in the
			 implementation of the Joint Strategic Plan;(D)facilitate the
			 issuance of policy guidance to departments and agencies on basic issues of
			 policy and interpretation, to the extent necessary to assure the coordination
			 of intellectual property enforcement policy and consistency with other
			 law;(E)report to the
			 President and report to Congress, to the extent consistent with law, regarding
			 domestic and international intellectual property enforcement programs;(F)report to
			 Congress, as provided in section 304, on the implementation of the Joint
			 Strategic Plan, and make recommendations, if any and as appropriate, to
			 Congress for improvements in Federal intellectual property laws and enforcement
			 efforts; and(G)carry out such
			 other functions as the President may direct.(2)Limitation on
			 authorityThe IPEC may not control or direct any law enforcement
			 agency, including the Department of Justice, in the exercise of its
			 investigative or prosecutorial authority.(3)Advisory
			 committee(A)EstablishmentThere
			 is established an interagency intellectual property enforcement advisory
			 committee composed of the IPEC, who shall chair the committee, and the
			 following members:(i)Senate-confirmed
			 representatives of the following departments and agencies who are involved in
			 intellectual property enforcement, and who are, or are appointed by, the
			 respective heads of those departments and agencies:(I)The Office of
			 Management and Budget.(II)Relevant units
			 within the Department of Justice, including the Federal Bureau of Investigation
			 and the Criminal Division.(III)The United
			 States Patent and Trademark Office and other relevant units of the Department
			 of Commerce.(IV)The Office of
			 the United States Trade Representative.(V)The Department of
			 State, the United States Agency for International Development, and the Bureau
			 of International Narcotics Law Enforcement.(VI)The Department
			 of Homeland Security, United States Customs and Border Protection, and United
			 States Immigration and Customs Enforcement.(VII)The Food and
			 Drug Administration of the Department of Health and Human Services.(VIII)The Department
			 of Agriculture.(IX)Any such other
			 agencies as the President determines to be substantially involved in the
			 efforts of the Federal Government to combat counterfeiting and
			 infringement.(ii)The Register of
			 Copyrights, or a senior representative of the United States Copyright Office
			 appointed by the Register of Copyrights.(B)FunctionsThe
			 advisory committee established under subparagraph (A) shall develop the Joint
			 Strategic Plan against counterfeiting and infringement under section
			 303.302.DefinitionFor purposes of this title, the term
			 intellectual property enforcement means matters relating to the
			 enforcement of laws protecting copyrights, patents, trademarks, other forms of
			 intellectual property, and trade secrets, both in the United States and abroad,
			 including in particular matters relating to combating counterfeit and
			 infringing goods.303.Joint
			 strategic plan(a)PurposeThe
			 objectives of the Joint Strategic Plan against counterfeiting and infringement
			 that is referred to in section 301(b)(1)(B) (in this section referred to as the
			 joint strategic plan) are the following:(1)Reducing
			 counterfeit and infringing goods in the domestic and international supply
			 chain.(2)Identifying and
			 addressing structural weaknesses, systemic flaws, or other unjustified
			 impediments to effective enforcement action against the financing, production,
			 trafficking, or sale of counterfeit or infringing goods, including identifying
			 duplicative efforts to enforce, investigate, and prosecute intellectual
			 property crimes across the Federal agencies and Departments that comprise the
			 Advisory Committee and recommending how such duplicative efforts may be
			 minimized. Such recommendations may include recommendations on how to reduce
			 duplication in personnel, materials, technologies, and facilities utilized by
			 the agencies and Departments responsible for the enforcement, investigation, or
			 prosecution of intellectual property crimes.(3)Ensuring that
			 information is identified and shared among the relevant departments and
			 agencies, to the extent permitted by law, including requirements relating to
			 confidentiality and privacy, and to the extent that such sharing of information
			 is consistent with Department of Justice and other law enforcement protocols
			 for handling such information, to aid in the objective of arresting and
			 prosecuting individuals and entities that are knowingly involved in the
			 financing, production, trafficking, or sale of counterfeit or infringing
			 goods.(4)Disrupting and
			 eliminating domestic and international counterfeiting and infringement
			 networks.(5)Strengthening the
			 capacity of other countries to protect and enforce intellectual property
			 rights, and reducing the number of countries that fail to enforce laws
			 preventing the financing, production, trafficking, and sale of counterfeit and
			 infringing goods.(6)Working with
			 other countries to establish international standards and policies for the
			 effective protection and enforcement of intellectual property rights.(7)Protecting
			 intellectual property rights overseas by—(A)working with
			 other countries and exchanging information with appropriate law enforcement
			 agencies in other countries relating to individuals and entities involved in
			 the financing, production, trafficking, or sale of counterfeit and infringing
			 goods;(B)ensuring that the
			 information referred to in subparagraph (A) is provided to appropriate United
			 States law enforcement agencies in order to assist, as warranted, enforcement
			 activities in cooperation with appropriate law enforcement agencies in other
			 countries; and(C)building a formal
			 process for consulting with companies, industry associations, labor unions, and
			 other interested groups in other countries with respect to intellectual
			 property enforcement.(b)TimingNot
			 later than 12 months after the date of the enactment of this Act, and not later
			 than December 31 of every third year thereafter, the IPEC shall submit the
			 joint strategic plan to the Committee on the Judiciary and the Committee on
			 Appropriations of the Senate, and to the Committee on the Judiciary and the
			 Committee on Appropriations of the House of Representatives.(c)Responsibility
			 of the IPECDuring the development of the joint strategic plan,
			 the IPEC—(1)shall provide
			 assistance to, and coordinate the meetings and efforts of, the appropriate
			 officers and employees of departments and agencies represented on the advisory
			 committee appointed under section 301(b)(3) who are involved in intellectual
			 property enforcement; and(2)may consult with
			 private sector experts in intellectual property enforcement in furtherance of
			 providing assistance to the members of the advisory committee appointed under
			 section 301(b)(3).(d)Responsibilities
			 of other departments and agenciesIn the development and
			 implementation of the joint strategic plan, the heads of the departments and
			 agencies identified under section 301(b)(3) shall—(1)designate
			 personnel with expertise and experience in intellectual property enforcement
			 matters to work with the IPEC and other members of the advisory committee;
			 and(2)share relevant
			 department or agency information with the IPEC and other members of the
			 advisory committee, including statistical information on the enforcement
			 activities of the department or agency against counterfeiting or infringement,
			 and plans for addressing the joint strategic plan, to the extent permitted by
			 law, including requirements relating to confidentiality and privacy, and to the
			 extent that such sharing of information is consistent with Department of
			 Justice and other law enforcement protocols for handling such
			 information.(e)Contents of the
			 joint strategic planEach joint strategic plan shall include the
			 following:(1)A description of
			 the priorities identified for carrying out the objectives in the joint
			 strategic plan, including activities of the Federal Government relating to
			 intellectual property enforcement.(2)A description of
			 the means to be employed to achieve the priorities, including the means for
			 improving the efficiency and effectiveness of the Federal Government’s
			 enforcement efforts against counterfeiting and infringement.(3)Estimates of the
			 resources necessary to fulfill the priorities identified under paragraph
			 (1).(4)The performance
			 measures to be used to monitor results under the joint strategic plan during
			 the following year.(5)An analysis of
			 the threat posed by violations of intellectual property rights, including the
			 costs to the economy of the United States resulting from violations of
			 intellectual property laws, and the threats to public health and safety created
			 by counterfeiting and infringement.(6)An identification
			 of the departments and agencies that will be involved in implementing each
			 priority under paragraph (1).(7)A strategy for
			 ensuring coordination among the departments and agencies identified under
			 paragraph (6), which will facilitate oversight by the executive branch of, and
			 accountability among, the departments and agencies responsible for carrying out
			 the strategy.(8)Such other
			 information as is necessary to convey the costs imposed on the United States
			 economy by, and the threats to public health and safety created by,
			 counterfeiting and infringement, and those steps that the Federal Government
			 intends to take over the period covered by the succeeding joint strategic plan
			 to reduce those costs and counter those threats.(f)Enhancing
			 enforcement efforts of foreign governmentsThe joint strategic
			 plan shall include programs to provide training and technical assistance to
			 foreign governments for the purpose of enhancing the efforts of such
			 governments to enforce laws against counterfeiting and infringement. With
			 respect to such programs, the joint strategic plan shall—(1)seek to enhance
			 the efficiency and consistency with which Federal resources are expended, and
			 seek to minimize duplication, overlap, or inconsistency of efforts;(2)identify and give
			 priority to those countries where programs of training and technical assistance
			 can be carried out most effectively and with the greatest benefit to reducing
			 counterfeit and infringing products in the United States market, to protecting
			 the intellectual property rights of United States persons and their licensees,
			 and to protecting the interests of United States persons otherwise harmed by
			 violations of intellectual property rights in those countries;(3)in identifying
			 the priorities under paragraph (2), be guided by the list of countries
			 identified by the United States Trade Representative under section 182(a) of
			 the Trade Act of 1974 (19 U.S.C. 2242(a)); and(4)develop metrics
			 to measure the effectiveness of the Federal Government’s efforts to improve the
			 laws and enforcement practices of foreign governments against counterfeiting
			 and infringement.(g)Dissemination
			 of the joint strategic planThe joint strategic plan shall be
			 posted for public access on the website of the White House, and shall be
			 disseminated to the public through such other means as the IPEC may
			 identify.304.Reporting(a)Annual
			 reportNot later than December 31 of each calendar year beginning
			 in 2009, the IPEC shall submit a report on the activities of the advisory
			 committee during the preceding fiscal year. The annual report shall be
			 submitted to Congress, and disseminated to the people of the United States, in
			 the manner specified in subsections (b) and (g) of section 303.(b)ContentsThe
			 report required by this section shall include the following:(1)The progress made
			 on implementing the strategic plan and on the progress toward fulfillment of
			 the priorities identified under section 303(e)(1).(2)The progress made
			 in efforts to encourage Federal, State, and local government departments and
			 agencies to accord higher priority to intellectual property enforcement.(3)The progress made
			 in working with foreign countries to investigate, arrest, and prosecute
			 entities and individuals involved in the financing, production, trafficking,
			 and sale of counterfeit and infringing goods.(4)The manner in
			 which the relevant departments and agencies are working together and sharing
			 information to strengthen intellectual property enforcement.(5)An assessment of
			 the successes and shortcomings of the efforts of the Federal Government,
			 including departments and agencies represented on the committee established
			 under section 301(b)(3).(6)Recommendations,
			 if any and as appropriate, for any changes in enforcement statutes,
			 regulations, or funding levels that the advisory committee considers would
			 significantly improve the effectiveness or efficiency of the effort of the
			 Federal Government to combat counterfeiting and infringement and otherwise
			 strengthen intellectual property enforcement, including through the elimination
			 or consolidation of duplicative programs or initiatives.(7)The progress made
			 in strengthening the capacity of countries to protect and enforce intellectual
			 property rights.(8)The successes and
			 challenges in sharing with other countries information relating to intellectual
			 property enforcement.(9)The progress made
			 under trade agreements and treaties to protect intellectual property rights of
			 United States persons and their licensees.(10)The progress
			 made in minimizing duplicative efforts, materials, facilities, and procedures
			 of the Federal agencies and Departments responsible for the enforcement,
			 investigation, or prosecution of intellectual property crimes.(11)Recommendations,
			 if any and as appropriate, on how to enhance the efficiency and consistency
			 with which Federal funds and resources are expended to enforce, investigate, or
			 prosecute intellectual property crimes, including the extent to which the
			 agencies and Departments responsible for the enforcement, investigation, or
			 prosecution of intellectual property crimes have utilized existing personnel,
			 materials, technologies, and facilities.305.Savings and
			 repeals(a)Transition from
			 NIPLECC to IPEC(1)Repeal of
			 NIPLECCSection 653 of the Treasury and General Government
			 Appropriations Act, 2000 (15 U.S.C. 1128) is repealed effective upon
			 confirmation of the IPEC by the Senate and publication of such appointment in
			 the Congressional Record.(2)Continuity of
			 performance of dutiesUpon confirmation by the Senate, and
			 notwithstanding paragraph (1), the IPEC may use the services and personnel of
			 the National Intellectual Property Law Enforcement Coordination Council, for
			 such time as is reasonable, to perform any functions or duties which in the
			 discretion of the IPEC are necessary to facilitate the orderly transition of
			 any functions or duties transferred from the Council to the IPEC pursuant to
			 any provision of this Act or any amendment made by this Act.(b)Current
			 authorities not affectedExcept as provided in subsection (a),
			 nothing in this title shall alter the authority of any department or agency of
			 the United States (including any independent agency) that relates to—(1)the investigation
			 and prosecution of violations of laws that protect intellectual property
			 rights;(2)the
			 administrative enforcement, at the borders of the United States, of laws that
			 protect intellectual property rights; or(3)the United States
			 trade agreements program or international trade.(c)Rules of
			 constructionNothing in this title—(1)shall derogate
			 from the powers, duties, and functions of any of the agencies, departments, or
			 other entities listed or included under section 301(b)(3)(A); and(2)shall be
			 construed to transfer authority regarding the control, use, or allocation of
			 law enforcement resources, or the initiation or prosecution of individual cases
			 or types of cases, from the responsible law enforcement department or
			 agency.306.Authorization
			 of appropriations(a)In
			 GeneralThere are authorized to be appropriated for each fiscal
			 year such sums as may be necessary to carry out this title.IVDepartment of
			 Justice Programs401.Local law
			 enforcement grants(a)AuthorizationSection
			 2 of the Computer Crime Enforcement Act (42 U.S.C. 3713) is amended—(1)in subsection (b),
			 by inserting after computer crime each place it appears the
			 following: , including infringement of copyrighted works over the
			 Internet; and(2)in subsection
			 (e)(1), relating to authorization of appropriations, by striking fiscal
			 years 2001 through 2004 and inserting fiscal years 2009 through
			 2013.(b)GrantsThe
			 Office of Justice Programs of the Department of Justice may make grants to
			 eligible State or local law enforcement entities, including law enforcement
			 agencies of municipal governments and public educational institutions, for
			 training, prevention, enforcement, and prosecution of intellectual property
			 theft and infringement crimes (in this subsection referred to as IP–TIC
			 grants), in accordance with the following:(1)Use of IP–TIC
			 Grant AmountsIP–TIC grants
			 may be used to establish and develop programs to do the following with respect
			 to the enforcement of State and local true name and address laws and State and
			 local criminal laws on anti-infringement, anti-counterfeiting, and unlawful
			 acts with respect to goods by reason of their protection by a patent,
			 trademark, service mark, trade secret, or other intellectual property right
			 under State or Federal law:(A)Assist State and
			 local law enforcement agencies in enforcing those laws, including by
			 reimbursing State and local entities for expenses incurred in performing
			 enforcement operations, such as overtime payments and storage fees for seized
			 evidence.(B)Assist State and
			 local law enforcement agencies in educating the public to prevent, deter, and
			 identify violations of those laws.(C)Educate and train
			 State and local law enforcement officers and prosecutors to conduct
			 investigations and forensic analyses of evidence and prosecutions in matters
			 involving those laws.(D)Establish task forces that include
			 personnel from State or local law enforcement entities, or both, exclusively to
			 conduct investigations and forensic analyses of evidence and prosecutions in
			 matters involving those laws.(E)Assist State and
			 local law enforcement officers and prosecutors in acquiring computer and other
			 equipment to conduct investigations and forensic analyses of evidence in
			 matters involving those laws.(F)Facilitate and promote the sharing, with
			 State and local law enforcement officers and prosecutors, of the expertise and
			 information of Federal law enforcement agencies about the investigation,
			 analysis, and prosecution of matters involving those laws and criminal
			 infringement of copyrighted works, including the use of multijurisdictional
			 task forces.(2)EligibilityTo
			 be eligible to receive an IP–TIC grant, a State or local government entity
			 shall provide to the Attorney General, in addition to the information regularly
			 required to be provided under the Financial Guide issued by the Office of
			 Justice Programs and any other information required of Department of Justice's
			 grantees—(A)assurances that the State in which the
			 government entity is located has in effect laws described in paragraph
			 (1);(B)an assessment of
			 the resource needs of the State or local government entity applying for the
			 grant, including information on the need for reimbursements of base salaries
			 and overtime costs, storage fees, and other expenditures to improve the
			 investigation, prevention, or enforcement of laws described in paragraph (1);
			 and(C)a plan for
			 coordinating the programs funded under this section with other federally funded
			 technical assistance and training programs, including directly funded local
			 programs such as the Edward Byrne Memorial Justice Assistance Grant Program
			 authorized by subpart 1 of part E of title I of the Omnibus Crime Control and
			 Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.).(3)Matching
			 fundsThe Federal share of an IP–TIC grant may not exceed 50
			 percent of the costs of the program or proposal funded by the IP–TIC
			 grant.(4)Authorization of
			 appropriations(A)AuthorizationThere
			 is authorized to be appropriated to carry out this subsection the sum of
			 $25,000,000 for each of fiscal years 2009 through 2013.(B)LimitationOf
			 the amount made available to carry out this subsection in any fiscal year, not
			 more than 3 percent may be used by the Attorney General for salaries and
			 administrative expenses.402.Improved
			 investigative and forensic resources for enforcement of laws related to
			 intellectual property crimes(a)In
			 generalSubject to the availability of appropriations to carry
			 out this subsection, the Attorney General, in consultation with the Director of
			 the Federal Bureau of Investigation, shall, with respect to crimes related to
			 the theft of intellectual property—(1)ensure that there
			 are at least 10 additional operational agents of the Federal Bureau of
			 Investigation designated to support the Computer Crime and Intellectual
			 Property Section of the Criminal Division of the Department of Justice in the
			 investigation and coordination of intellectual property crimes;(2)ensure that any
			 Computer Hacking and Intellectual Property Crime Unit in the Department of
			 Justice is supported by at least 1 agent of the Federal Bureau of Investigation
			 (in addition to any agent supporting such unit as of the date of the enactment
			 of this Act) to support such unit for the purpose of investigating or
			 prosecuting intellectual property crimes;(3)ensure that all
			 Computer Hacking and Intellectual Property Crime Units located at an office of
			 a United States Attorney are assigned at least 2 Assistant United States
			 Attorneys responsible for investigating and prosecuting computer hacking or
			 intellectual property crimes; and(4)ensure the
			 implementation of a regular and comprehensive training program—(A)the purpose of
			 which is to train agents of the Federal Bureau of Investigation in the
			 investigation and prosecution of such crimes and the enforcement of laws
			 related to intellectual property crimes; and(B)that includes
			 relevant forensic training related to investigating and prosecuting
			 intellectual property crimes.(b)Organized crime
			 planSubject to the availability of appropriations to carry out
			 this subsection, and not later than 180 days after the date of the enactment of
			 this Act, the Attorney General, through the United States Attorneys’ Offices,
			 the Computer Crime and Intellectual Property section, and the Organized Crime
			 and Racketeering section of the Department of Justice, and in consultation with
			 the Federal Bureau of Investigation and other Federal law enforcement agencies,
			 such as the Department of Homeland Security, shall create and implement a
			 comprehensive, long-range plan to investigate and prosecute international
			 organized crime syndicates engaging in or supporting crimes relating to the
			 theft of intellectual property.(c)AuthorizationThere
			 are authorized to be appropriated to carry out this section $10,000,000 for
			 each of fiscal years 2009 through 2013.403.Additional
			 funding for resources to investigate and prosecute intellectual property crimes
			 and other criminal activity involving computers(a)Additional
			 funding for resources(1)AuthorizationIn
			 addition to amounts otherwise authorized for resources to investigate and
			 prosecute intellectual property crimes and other criminal activity involving
			 computers, there are authorized to be appropriated for each of the fiscal years
			 2009 through 2013—(A)$10,000,000 to
			 the Director of the Federal Bureau of Investigation; and(B)$10,000,000 to
			 the Attorney General for the Criminal Division of the Department of
			 Justice.(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.(b)Use of
			 additional fundingFunds made available under subsection (a)
			 shall be used by the Director of the Federal Bureau of Investigation and the
			 Attorney General, for the Federal Bureau of Investigation and the Criminal
			 Division of the Department of Justice, respectively, to—(1)hire and train
			 law enforcement officers to—(A)investigate
			 intellectual property crimes and other crimes committed through the use of
			 computers and other information technology, including through the use of the
			 Internet; and(B)assist in the
			 prosecution of such crimes; and(2)enable relevant
			 units of the Department of Justice, including units responsible for
			 investigating computer hacking or intellectual property crimes, to procure
			 advanced tools of forensic science and expert computer forensic assistance,
			 including from non-governmental entities, to investigate, prosecute, and study
			 such crimes.404.Annual
			 reports(a)Report of the
			 Attorney GeneralNot later
			 than 1 year after the date of the enactment of this Act, and annually
			 thereafter, the Attorney General shall submit a report to Congress on actions
			 taken to carry out this title. The initial report required under this
			 subsection shall be submitted by May 1, 2009. All subsequent annual reports
			 shall be submitted by May 1st of each fiscal year thereafter. The report
			 required under this subsection may be submitted as part of the annual
			 performance report of the Department of Justice, and shall include the
			 following:(1)With respect to
			 grants issued under section 401, the number and identity of State and local law
			 enforcement grant applicants, the number of grants issued, the dollar value of
			 each grant, including a break down of such value showing how the recipient used
			 the funds, the specific purpose of each grant, and the reports from recipients
			 of the grants on the efficacy of the program supported by the grant. The
			 Department of Justice shall use the information provided by the grant
			 recipients to produce a statement for each individual grant. Such statement
			 shall state whether each grantee has accomplished the purposes of the grant as
			 established in section 401(b). Those grantees not in compliance with the
			 requirements of this title shall be subject, but not limited to, sanctions as
			 described in the Financial Guide issued by the Office of Justice Programs at
			 the Department of Justice.(2)With respect to
			 the additional agents of the Federal Bureau of Investigation authorized under
			 paragraphs (1) and (2) of section 402(a), the number of investigations and
			 actions in which such agents were engaged, the type of each action, the
			 resolution of each action, and any penalties imposed in each action.(3)With respect to
			 the training program authorized under section 402(a)(4), the number of agents
			 of the Federal Bureau of Investigation participating in such program, the
			 elements of the training program, and the subject matters covered by the
			 program.(4)With respect to
			 the organized crime plan authorized under section 402(b), the number of
			 organized crime investigations and prosecutions resulting from such
			 plan.(5)With respect to
			 the authorizations under section 403—(A)the number of law
			 enforcement officers hired and the number trained;(B)the number and
			 type of investigations and prosecutions resulting from the hiring and training
			 of such law enforcement officers;(C)the defendants
			 involved in any such prosecutions;(D)any penalties
			 imposed in each such successful prosecution;(E)the advanced
			 tools of forensic science procured to investigate, prosecute, and study
			 computer hacking or intellectual property crimes; and(F)the number and
			 type of investigations and prosecutions in such tools were used.(6)Any other
			 information that the Attorney General may consider relevant to inform Congress
			 on the effective use of the resources authorized under sections 401, 402, and
			 403.(7)A summary of the
			 efforts, activities, and resources the Department of Justice has allocated to
			 the enforcement, investigation, and prosecution of intellectual property
			 crimes, including—(A)a review of the
			 policies and efforts of the Department of Justice related to the prevention and
			 investigation of intellectual property crimes, including efforts at the Office
			 of Justice Programs, the Criminal Division of the Department of Justice, the
			 Executive Office of United States Attorneys, the Office of the Attorney
			 General, the Office of the Deputy Attorney General, the Office of Legal Policy,
			 and any other agency or bureau of the Department of Justice whose activities
			 relate to intellectual property;(B)a summary of the
			 overall successes and failures of such policies and efforts;(C)a review of the
			 investigative and prosecution activity of the Department of Justice with
			 respect to intellectual property crimes, including—(i)the
			 number of investigations initiated related to such crimes;(ii)the number of
			 arrests related to such crimes; and(iii)the number of
			 prosecutions for such crimes, including—(I)the number of
			 defendants involved in such prosecutions;(II)whether the
			 prosecution resulted in a conviction; and(III)the sentence
			 and the statutory maximum for such crime, as well as the average sentence
			 imposed for such crime; and(D)a Department-wide
			 assessment of the staff, financial resources, and other resources (such as
			 time, technology, and training) devoted to the enforcement, investigation, and
			 prosecution of intellectual property crimes, including the number of
			 investigators, prosecutors, and forensic specialists dedicated to investigating
			 and prosecuting intellectual property crimes.(8)A summary of the
			 efforts, activities, and resources that the Department of Justice has taken
			 to—(A)minimize
			 duplicating the efforts, materials, facilities, and procedures of any other
			 Federal agency responsible for the enforcement, investigation, or prosecution
			 of intellectual property crimes; and(B)enhance the
			 efficiency and consistency with which Federal funds and resources are expended
			 to enforce, investigate, or prosecute intellectual property crimes, including
			 the extent to which the Department has utilized existing personnel, materials,
			 technologies, and facilities.(b)Initial report
			 of the Attorney GeneralThe first report required to be submitted
			 by the Attorney General under subsection (a) shall include a summary of the
			 efforts, activities, and resources the Department of Justice has allocated in
			 the 5 years prior to the date of enactment of this Act, as well as the 1-year
			 period following such date of enactment, to the enforcement, investigation, and
			 prosecution of intellectual property crimes, including—(1)a review of the
			 policies and efforts of the Department of Justice related to the prevention and
			 investigation of intellectual property crimes, including efforts at the Office
			 of Justice Programs, the Criminal Division of the Department of Justice, the
			 Executive Office of United States Attorneys, the Office of the Attorney
			 General, the Office of the Deputy Attorney General, the Office of Legal Policy,
			 and any other agency or bureau of the Department of Justice whose activities
			 relate to intellectual property;(2)a summary of the
			 overall successes and failures of such policies and efforts;(3)a review of the
			 investigative and prosecution activity of the Department of Justice with
			 respect to intellectual property crimes, including—(A)the number of
			 investigations initiated related to such crimes;(B)the number of
			 arrests related to such crimes; and(C)the number of
			 prosecutions for such crimes, including—(i)the
			 number of defendants involved in such prosecutions;(ii)whether the
			 prosecution resulted in a conviction; and(iii)the sentence
			 and the statutory maximum for such crime, as well as the average sentence
			 imposed for such crime; and(4)a Department-wide
			 assessment of the staff, financial resources, and other resources (such as
			 time, technology, and training) devoted to the enforcement, investigation, and
			 prosecution of intellectual property crimes, including the number of
			 investigators, prosecutors, and forensic specialists dedicated to investigating
			 and prosecuting intellectual property crimes.(c)Report of the
			 FBINot later than 1 year after the date of the enactment of this
			 Act, and annually thereafter, the Director of the Federal Bureau of
			 Investigation shall submit a report to Congress on actions taken to carry out
			 this title. The initial report required under this subsection shall be
			 submitted by May 1, 2009. All subsequent annual reports shall be submitted by
			 May 1st of each fiscal year thereafter. The report required under this
			 subsection may be submitted as part of the annual performance report of the
			 Department of Justice, and shall include—(1)a review of the
			 policies and efforts of the Bureau related to the prevention and investigation
			 of intellectual property crimes;(2)a summary of the
			 overall successes and failures of such policies and efforts;(3)a review of the
			 investigative and prosecution activity of the Bureau with respect to
			 intellectual property crimes, including—(A)the number of
			 investigations initiated related to such crimes;(B)the number of
			 arrests related to such crimes; and(C)the number of
			 prosecutions for such crimes, including—(i)the
			 number of defendants involved in such prosecutions;(ii)whether the
			 prosecution resulted in a conviction; and(iii)the sentence
			 and the statutory maximum for such crime, as well as the average sentence
			 imposed for such crime; and(4)a Bureau-wide
			 assessment of the staff, financial resources, and other resources (such as
			 time, technology, and training) devoted to the enforcement, investigation, and
			 prosecution of intellectual property crimes, including the number of
			 investigators, prosecutors, and forensic specialists dedicated to investigating
			 and prosecuting intellectual property crimes.(d)Initial report
			 of the FBIThe first report required to be submitted by the
			 Director of the Federal Bureau of Investigation under subsection (c) shall
			 include a summary of the efforts, activities, and resources the Federal Bureau
			 of Investigation has allocated in the 5 years prior to the date of enactment of
			 this Act, as well as the 1-year period following such date of enactment to the
			 enforcement, investigation, and prosecution of intellectual property crimes,
			 including—(1)a review of the
			 policies and efforts of the Bureau related to the prevention and investigation
			 of intellectual property crimes;(2)a summary of the
			 overall successes and failures of such policies and efforts;(3)a review of the
			 investigative and prosecution activity of the Bureau with respect to
			 intellectual property crimes, including—(A)the number of
			 investigations initiated related to such crimes;(B)the number of
			 arrests related to such crimes; and(C)the number of
			 prosecutions for such crimes, including—(i)the
			 number of defendants involved in such prosecutions;(ii)whether the
			 prosecution resulted in a conviction; and(iii)the sentence
			 and the statutory maximum for such crime, as well as the average sentence
			 imposed for such crime; and(4)a Bureau-wide
			 assessment of the staff, financial resources, and other resources (such as
			 time, technology, and training) devoted to the enforcement, investigation, and
			 prosecution of intellectual property crimes, including the number of
			 investigators, prosecutors, and forensic specialists dedicated to investigating
			 and prosecuting intellectual property crimes.VMiscellaneous501.GAO study on
			 protection of intellectual property of manufacturers(a)StudyThe
			 Comptroller General of the United States shall conduct a study to help
			 determine how the Federal Government could better protect the intellectual
			 property of manufacturers by quantification of the impacts of imported and
			 domestic counterfeit goods on—(1)the manufacturing
			 industry in the United States; and(2)the overall
			 economy of the United States.(b)ContentsIn
			 conducting the study required under subsection (a), the Comptroller General
			 shall examine—(1)the extent that
			 counterfeit manufactured goods are actively being trafficked in and imported
			 into the United States;(2)the impacts on
			 domestic manufacturers in the United States of current law regarding defending
			 intellectual property, including patent, trademark, and copyright
			 protections;(3)the nature and
			 scope of current statutory law and case law regarding protecting trade dress
			 from being illegally copied;(4)the extent which
			 such laws are being used to investigate and prosecute acts of trafficking in
			 counterfeit manufactured goods;(5)any effective
			 practices or procedures that are protecting all types of intellectual property;
			 and(6)any changes to
			 current statutes or rules that would need to be implemented to more effectively
			 protect the intellectual property rights of manufacturers.(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the Comptroller
			 General shall submit to Congress a report on the results of the study required
			 under subsection (a).502.GAO audit and
			 report on nonduplication and efficiencyNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General shall conduct an audit and
			 submit a report to the Committee on the Judiciary of the Senate and to the
			 Committee on the Judiciary of the House of Representatives on—(1)the efforts, activities, and actions of the
			 Intellectual Property Enforcement Coordinator and the Attorney General in
			 achieving the goals and purposes of this Act, as well as in carrying out any
			 responsibilities or duties assigned to each such individual or agency under
			 this Act;(2)any possible legislative, administrative,
			 or regulatory changes that Comptroller General recommends be taken by or on
			 behalf of the Intellectual Property Enforcement Coordinator or the Attorney
			 General to better achieve such goals and purposes, and to more effectively
			 carry out such responsibilities and duties;(3)the effectiveness of any actions taken and
			 efforts made by the Intellectual Property Enforcement Coordinator and the
			 Attorney General to—(A)minimize duplicating the efforts,
			 materials, facilities, and procedures of any other Federal agency responsible
			 for the enforcement, investigation, or prosecution of intellectual property
			 crimes; and(B)enhance the efficiency and consistency with
			 which Federal funds and resources are expended to enforce, investigate, or
			 prosecute intellectual property crimes, including whether the IPEC has utilized
			 existing personnel, materials, technologies, and facilities, such as the
			 National Intellectual Property Rights Coordination Center established at the
			 Department of Homeland Security; and(4)any actions or
			 efforts that the Comptroller General recommends be taken by or on behalf of the
			 Intellectual Property Enforcement Coordinator and the Attorney General to
			 reduce duplication of efforts and increase the efficiency and consistency with
			 which Federal funds and resources are expended to enforce, investigate, or
			 prosecute intellectual property crimes.503.Sense of
			 CongressIt is the sense of
			 Congress that—(1)the United States
			 intellectual property industries have created millions of high-skill,
			 high-paying United States jobs and pay billions of dollars in annual United
			 States tax revenues;(2)the United States
			 intellectual property industries continue to represent a major source of
			 creativity and innovation, business start-ups, skilled job creation, exports,
			 economic growth, and competitiveness;(3)counterfeiting
			 and infringement results in billions of dollars in lost revenue for United
			 States companies each year and even greater losses to the United States economy
			 in terms of reduced job growth, exports, and competitiveness;(4)the growing
			 number of willful violations of existing Federal criminal laws involving
			 counterfeiting and infringement by actors in the United States and,
			 increasingly, by foreign-based individuals and entities is a serious threat to
			 the long-term vitality of the United States economy and the future
			 competitiveness of United States industry;(5)terrorists and
			 organized crime utilize piracy, counterfeiting, and infringement to fund some
			 of their activities;(6)effective
			 criminal enforcement of the intellectual property laws against violations in
			 all categories of works should be among the highest priorities of the Attorney
			 General;(7)with respect to
			 all crimes related to the theft of intellectual property, the Attorney General
			 shall give priority to cases with a nexus to terrorism and organized crime;
			 and(8)with respect to
			 criminal counterfeiting and infringement of computer software, including those
			 by foreign-owned or foreign-controlled entities, the Attorney General should
			 give priority to cases—(A)involving the
			 willful theft of intellectual property for purposes of commercial advantage or
			 private financial gain;(B)where the theft
			 of intellectual property is central to the sustainability and viability of the
			 commercial activity of the enterprise (or subsidiary) involved in the
			 violation;(C)where the
			 counterfeited or infringing goods or services enables the enterprise to
			 unfairly compete against the legitimate rights holder; or(D)where there is
			 actual knowledge of the theft of intellectual property by the directors or
			 officers of the enterprise.Speaker of the House of RepresentativesVice President of the United States and President of the Senate